DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment received 12/16/21 is accepted and entered.  In response to the restriction requirement, applicant elected, without traverse, claims 1-22.  Accordingly, claims 23-32 have been withdrawn from consideration. 

EXAMINERS AMENDMENT, Claims Withdrawn as a Result of Election
This application is in condition for allowance except for the presence of claims 23-32 non-elected without traverse in the amendment dated February 6, 2017.  Accordingly, claims 23-32 have been cancelled.  See MPEP 821.02.   

Allowable Subject Matter
Claims 1-22 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A vehicular control system, the vehicular control system comprising: 
a plurality of sensors disposed at a vehicle and having respective fields of sensing exterior of the vehicle, wherein the plurality of sensors are arranged at the vehicle so as to have a combined field of sensing forward, rearward and sideward of the vehicle; 
a control comprising electronic circuitry and associated software, wherein said electronic circuitry comprises a data processor for processing sensor data captured by the plurality of sensors; 
wherein each sensor of the plurality of sensors captures multiple frames of sensor data as the vehicle moves along a road; 
wherein the multiple frames of sensor data captured by each sensor of the plurality of sensors are processed at the control for detecting objects present exterior of the vehicle and for determining distances between detected objects and respective sensors sensing the detected objects; 
wherein the control designates a plurality of locations within the fields of sensing of the plurality of sensors and assigns an initial value to each designated location of the plurality of designated locations; 
wherein, as the vehicle moves along the road, the control increases the value for each designated location when an object is detected at that designated location; 
wherein, as the vehicle moves along the road, the control decreases the value for each designated location when an object is not detected at that designated location; and 
wherein, as the vehicle moves along the road, the control generates an object map based on values for the designated locations, and 
the greater the value for a particular designated location, the greater the probability an object is present at that particular designated location” as recited in independent claim 1.  Claims 2-22 are allowable based on their dependency from independent claim 1. 
The specification guides that the designated locations within the fields of sensing corresponds to a “two dimensional grid” wherein “each point of a grid (i.e., each designated location) occupies res x res (e.g., square meters in the physical world)”, for example as shown in FIG. 6 below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Although the prior art discloses determining a probability of existence of an object from a vehicle, i.e., U.S. Patent Application Publication No. 2018/0300563 to Steinmeyer et al. (Stein) (¶¶ 36-37 “The expression "recognizing an object" expresses that an existence or probability of existence for the existence of an obstacle is determined for a position or an area in the surroundings from measurement data from a sensor . . . in a map of the surroundings, probabilities of existence are generally assigned to objects and/or object positions”; ¶¶ 40-41 “object recognition apparatus for recognizing objects, a fusing apparatus for fusing the 
However, Stein operates in a fundamentally different manner than the recited invention in that Stein merely compares the position of an object saved on a pre-existing map and updates a probability of existence in the saved map at the saved location of the object rather than assigning an initial value at each designated location, i.e., each point of a two dimensional grid of each sensing field of each sensor wherein the initial value is the probability an object is present at each designated location, and then increasing the probability of existence for each point of the two dimensional grid when an object is detected at point in the grid, and further decreasing the initial value of a probability of existence for each point in the grid when an object is not detected at a given point in the grid, as the sensors are capturing multiple frames of sensor data while the vehicle is driving down the road. Rather, in Stein, the object map is initialized to zero and a free space is detected, the probability of existence of an object remains zero rather than further decreasing a probability of existence below zero. 
In addition, U.S. Patent Application Publication No. 2016/0116590 to Fukuman et al. (Fukuman) teaches increasing a likelihood a detected object is actually present each time the same object is detected (¶ 33 “In the present embodiment, the ECU 10 sets, as an indication of the likelihood of the object being actually present, a confidence-level determination counter N (as a degree of confidence) for each of the ranging sensors 20 based on the number of times the same object has been detected.”) but only discloses this for a particular object location and does not do so for each designated location, i.e., each point of a two dimensional grid of each sensing field of each sensor.  In addition, both Stein and Fukuman fail to disclose as the vehicle 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170212513 A1 to IIDA is cited to disclose:
[0050] In the outside recognition, the recognition devices 6 cannot surely recognize all objects, and therefore there are regions where it is not certain what objects exist (uncertain regions). In that case, the uncertainty and the reliability of existence of objects are represented by existence probability described later.
[0052] As a calculation method of existence possibility, the probability of existence is increased when the existence is determined as certain by incorporating the results of computation of certainty by an algorithm for object determination in the recognition devices 6 and the results of time-series observation (on whether an object of the same type exists in the same position for a short time). According to the method, it is possible to increase the possibility that objects can be correctly determined based on the observed outside recognition information.
[0056] In the case where there exists a plurality of object information in the same grid region (for example, the plurality of recognition devices 6 observes the same grid square position), the existence probability is increased when the object information can be recognized by the plurality of recognition devices, for example. In contrast, when the object information cannot be recognized by the plurality of recognition devices observing the same grid region, the existence probability is decreased to enhance the recognition accuracy. When there is no match 
US 20090228204 A1 to Zavoli is cited for disclosing estimation of positional accuracy of object. 
US 7498972 B2 is cited to disclose a probability of existence of object increase / decrease. 
US 20190258878 Object detection and detection confidence suitable for autonomous driving nvidia
US 20160203374 GM is cited to disclose grid based techniques including use of has tables and a flood fill algorithm for computation of target detection (abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667